Name: Commission Regulation (EEC) No 2123/81 of 27 July 1981 fixing for the 1981/82 marketing year reference prices for carp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 81 Official Journal of the European Communities No L 208/ 13 COMMISSION REGULATION (EEC) No 2123/81 of 27 July 1981 fixing for the 1981 /82 marketing year reference prices for carp whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for the protection of Community production ; whereas , having regard to the information available on produc ­ tion prices , reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as last amended by Regulation (EEC) No 3443 /80 (-), and in particular Article 20 (5) thereof. Whereas Article 20 ( 1 ) thereof provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of applica ­ tion for the fixing of reference prices and free-at ­ frontier prices for carp (3 ), as amended by Regulation (EEC) No 1701 /78 (4 ), provides that reference prices shall be fixed for the period 1 August to 30 November and for the period running from 1 December to 31 July of the following year ; HAS ADOPTED THIS REGULATION : Article 1 The reference price for carp shall be as follows :  for the period 1 August to 30 November 1981 : 1 400 ECU/ tonne ,  for the period 1 December 1981 to 31 July 1982 : 1 120 ECU/tonne . Article 2 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission (&gt;) OJ No L 20, 28 . 1 . 1976 , p . 1 . ( 2 ) OJ No L 359 , 31 . 12 . 1980 , p . 13 . ( J ) OJ No L 207 , 29 . 7 . 1974 , p . 30 . ( ¢&gt;) OJ No L 195 , 20 . 7 . 1978 , p . 14 .